DETAILED ACTION

This action is in response to Applicant’s amendment received on January 13, 2022.
Claims 1-19 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneta et al. (US PG Pub No. 2018/0112585), hereinafter “Kaneta”.
Regarding claim 1, Kaneta discloses an abnormality diagnosis device of a thermostat that opens and closes a cooling water passage, according to a temperature of cooling water of an engine (Abstract), and switches between availability and unavailability of flow of the cooling water to a heat release device (Fig. 5B; paragraph 66), comprising: a temperature detection module that detects the temperature of the cooling water on a basis of a sensor signal of a cooling water temperature sensor (Fig. 5B; paragraphs 66-68); an abnormality determination module that detects an abnormality of the thermostat, when the temperature of the cooling water reaches a first reference temperature at which warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below an abnormality determination reference temperature that is lower than the first reference temperature (Abstract; paragraph 31); and a cooling water temperature adjustment module that starts a control for preventing temperature decrease of the cooling water, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature (Fig. 5B; paragraphs 66-69).
Regarding claim 2, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module executes one or both of a control for reducing heat release of the cooling water and a control for increasing heat generation of the engine (Fig. 5B; paragraphs 66-69).
Regarding claim 3, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein when the temperature of the cooling water is lower than the second reference temperature in a fuel cut control state, the cooling water temperature adjustment module halts a fuel cut control (Fig. 5B; paragraphs 71-74).
Regarding claim 4, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein when the temperature of the cooling water is lower than the second reference temperature in a fuel cut control state, the cooling water temperature adjustment module halts a fuel cut control (paragraphs 66-69).
Regarding claim 5, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein when the temperature of the cooling water is lower than the second reference temperature and a traveling mode of a vehicle is an electric vehicle mode, the cooling water temperature adjustment module starts driving of the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 6, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein when the temperature of the cooling water is lower than the second reference temperature and a traveling mode of a vehicle is an electric vehicle mode, the cooling water temperature adjustment module starts driving of the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 7, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 8, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 9, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 5, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 10, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 6, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 11, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 12, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 13, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 14, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 15, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 16, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 17, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 18, the modified invention of Kanta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 19, Kaneta discloses an abnormality diagnosis device of a thermostat that opens and closes a cooling water passage, according to a temperature of cooling water of an engine (Abstract), and switches between availability and unavailability of flow of the cooling water to a heat release device (Fig. 5B; paragraph 66), comprising: circuitry configured to detect the temperature of the cooling water on a basis of a sensor signal of a cooling water temperature sensor (Fig. 5B; paragraphs 66-68), detect an abnormality of the thermostat, when the temperature of the cooling water reaches a first reference temperature at which warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below an abnormality determination reference temperature that is lower than the first reference temperature (Abstract; paragraph 31), and start a control for preventing temperature decrease of the cooling water, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature (Fig. 5B; paragraphs 66-69).

Response to Arguments
Applicant’s remarks filed on December 14, 2021 have been fully considered but they are not deemed persuasive.

Applicant contends that the reference of Kaneta et al. (US PG Pub No. 2018/0112585), hereinafter “Kaneta” does not disclose starting a control for preventing decrease of the coolant temperature, when the coolant temperature decreases from the war-up completion temperature at which the warm-up of the engine is completed to fall below a reference temperature that is lower than the warm-up completion temperature at which the warm-up of the engine is completed and higher than the stuck open state determination temperature. Examiner submits that what the Applicant presents above it is basically an ordinary feedback control. There is a target temperature with an upper limit and a lower limit. When the temperature reaches the upper limit, the system is controlled to lower the temperature; when the temperature reaches the lower limit, the system is controlled to raise the temperature. Kaneta discloses an upper limit for the target temperature (paragraph 13), but is silent as to a lower limit. However, it is implied in Kaneta that such a lower limit is present. After all, the “equilibrium temperature” is the middle of a range having an upper and a lower limit. Having such a lower limit is well known on the art of feedback controls. Therefore, it is understood that Kaneta discloses starting a control for preventing a temperature decrease of the cooling water, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature; as it is required by independent claim 1.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747